COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN THE INTEREST OF B.L.R., 

A CHILD
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00315-CV

Appeal from the

388th Judicial District Court

of El Paso County, Texas 

(TC# 2001CM4794) 


MEMORANDUM  OPINION

	This appeal is before the Court on its own motion for determination whether this appeal
should be dismissed for want of prosecution.  Finding that Appellant has not filed a brief or a
motion for extension of time, we dismiss the appeal.
	Following this Court's order granting Appellant's second motion for extension of time to
file a brief, Appellant's brief was due to be filed on June 13, 2008.  Despite the extensions,
Appellant has failed to file a brief.  On June 23, 2008, the clerk of this Court notified the parties
of the Court's intent to dismiss for want of prosecution if, within ten days of the notice, no party
responded showing grounds to continue the appeal.  We have not received a response.
	This Court possesses the authority to dismiss an appeal for want of prosecution when
Appellant has failed to file her brief in the time proscribed, and gives no reasonable explanation
for such failure.  Tex.R.App.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63
(Tex.App.--San Antonio 1998, no writ.).  We have given notice of our intent to do so, requested
a response if a reasonable basis for failure to file the brief or statement of facts exists, and have
received none.  We see no purpose that would be served by declining to dismiss this appeal at
this stage in the proceedings.  Therefore, we dismiss the appeal for want of prosecution pursuant
to Tex.R.App.P. 38.8(a)(1) and 42.3(c).


September 11, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.